DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.

Status of Claims
Claims 1-20 of US Application No. 16/588,986 are currently pending and have been examined. Applicant amended claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20.

Claims 1-20 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 14 February 2022, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Abbas et al. (US 2018/0060827 A1, “Abbas”) in view of Orsini (US 2019/0297045 A1) and Attard et al. (US 2015/0149018 A1, “Attard”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Abbas, discloses methods and apparatus for autonomous vehicle scheduling. An example method includes receiving, at a first processor, a first request for a vehicle to travel to a location. The first request is to be transmitted to the first processor from a second processor. The example method includes calculating an arrival time of the vehicle based on the first request. The example includes comparing the first request to a second request for the vehicle based on the arrival time. The example method includes scheduling the first request based on the comparison and directing the vehicle to the location based on the schedule.

Orsini discloses that users may receive one or more messages that may indicate estimated arrival times of one or more of the vehicle 821 and vehicle 822 at a geographical location. For example, a user may be expecting a package to be delivered to geographical location 813. The user may receive a message that may indicate an estimated time of arrival when the vehicle 821 will arrive at the geographical location 813. For example, the user may receive a message indicating that the vehicle 821 will arrive at approximately 1:30 PM or other suitable time. In one embodiment, the estimated time of arrival of a vehicle may change when the vehicle receives an updated route. For example, vehicle 821 may previously have been traveling along route 831 and may receive a message indicating that the vehicle should travel along route 832. The estimated time of arrival for vehicle 821 at geographical location 815 may change because the route of the vehicle 821 has been updated from route 831 to route 832. The user may receive a message indicating an updated estimated time of arrival when the vehicle 821 receives the updated route.In one embodiment, the users may receive a message when a vehicle is within a threshold distance of a geographical location or will arrive at the geographical location within a threshold period of time. For example, a user who is expecting the vehicle 821 to arrive or deliver a package at geographical location 812 may receive a message when the vehicle 821 is within five hundred meters, half a mile, or other suitable threshold distance of geographical location 812. In another example, the user may receive a message when the vehicle 821 will arrive at the geographical location 812 within the next minute, the next five minutes, or other appropriate threshold period of time.

Attard discloses that computer 105 determines whether to send a message to one or more wearable devices 118 in the vehicle 101. For example, the computer 105 could determine that an alert condition exists, e.g., because a vehicle is off course, because environmental conditions, e.g., precipitation, visibility, road friction, etc., may require a driver's manual control of the vehicle 101, etc. Alternatively or additionally, the computer 105 could determine that an informational message should be provided, e.g., a message stating that the vehicle 101 was nearing a planned destination, e.g., because a comparison of geo-coordinates of the present location to geo-coordinates of a planned destination stored in a parameter 116 indicates a vehicle 101 proximity to the planned destination within a predetermined threshold distance and/or time of arrival. In any event, if the computer 105 determines whether to send a message to one or more wearable devices 118, then a block 245 is executed next. Otherwise, the process 200 proceeds to a block 260.

Regarding claim 1, Abbas taken either individually or in combination with other prior art of record fails to teach or suggest: sending the conditional output to the AV, wherein the conditional output is configured to trigger the AV platform to automatically send, to a system associated with a destination location, a message including an estimated time of arrival of the AV to the destination location.

Independent claims 8 and 15 recite substantially similar limitations as claim  and are allowed for the same reason as claim 1. 

Claims 2-7, 9-14, and 16-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668